                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN


AARON GRANDBERRY,

       Plaintiff,

      v.                                              Case No. 19-cv-546

TERRY KISER,

       Defendant.

                                       ORDER


       Pro se plaintiff Aaron Grandberry filed a complaint under 42 U.S.C. § 1983. On

March 20, 2020, the defendant filed a motion for summary judgment. (ECF No. 27.)

Grandberry’s response materials were due June 19, 2020. (ECF No. 31.) According to

the court’s records, Grandberry has not responded to the motion. Grandberry’s failure

to respond suggests that he does not oppose the motion.

       The court will give Grandberry a final opportunity to file his response

materials. If he does not do so by the deadline below, or explain why he is unable to

do so, the court will grant the motion and dismiss the case with prejudice and without

further notice or hearing. See Civil L. R. 7(d) (“Failure to file a memorandum in

opposition to a motion is sufficient cause for the Court to grant the motion.”); see also

Civil L. R. 41(c) (“Whenever it appears to the Court that the plaintiff is not diligently

prosecuting the action . . . the Court may enter an order of dismissal with or without

prejudice.”).



           Case 2:19-cv-00546-NJ Filed 06/22/20 Page 1 of 2 Document 33
       As a reminder, if Grandberry responds to the motion, he must respond to each

of the defendant’s proposed findings of fact (ECF No. 29) by agreeing with each

proposed fact or explaining why he disagrees with a particular fact. If he does not

indicate one way or the other, the court will assume that he agrees with the proposed

fact. Grandberry must support every disagreement with evidence. He can do that by

relying on documents or by telling the court his version of what happened in an

affidavit or an unsworn declaration under 28 U.S.C. § 1746.1 An unsworn declaration

is a way for a party to tell his side of the story while declaring to the court that

everything in the declaration is true and correct. Grandberry must also respond to

the legal arguments in the defendant’s brief (ECF No. 28).

       IT IS THEREFORE ORDERED that, on or before July 6, 2020, Grandberry

shall either respond to the defendant’s motion for summary judgment or file a letter

explaining why he is unable to do so. If Grandberry fails to comply with this order,

the court will grant the defendant’s motion for summary judgment and dismiss this

case without further notice or hearing.

       Dated at Milwaukee, Wisconsin this 22nd day of June, 2020.

                                                 BY THE COURT:

                                                 s/Nancy Joseph
                                                 NANCY JOSEPH
                                                 United States Magistrate Judge




1 At the bottom of his declaration he should state: “I declare under penalty of perjury that
the foregoing is true and correct. Executed on [date]. [Signature].” 28 U.S.C. § 1746(2).

                                             2

          Case 2:19-cv-00546-NJ Filed 06/22/20 Page 2 of 2 Document 33
